UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 6, 2008 CLECO CORPORATION (Exact name of registrant as specified in its charter) Louisiana 1-15759 72-1445282 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 2030 Donahue Ferry Road Pineville, Louisiana 71360-5226 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (318) 484-7400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On May 6, 2008, Cleco Corporation (the “Company”) reported earnings for the quarter ended March 31, 2008.For additional information regarding the Company’s earnings forthe quarter, please refer to the press release attached to this report as Exhibit 99.1 (the “Press Release”), which is incorporated by reference herein.The information in the Press Release is being furnished, not filed, pursuant to Item 2.02 of Form 8-K.Accordingly, the information in the Press Release will not be incorporated by reference into any registration statement filed by the Company under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference.The furnishing of the information in this report is not intended to, and does not, constitute a determination or admission by the Company that the information in this report is material or complete, or that investors should consider this information before making an investment decision with respect to any security of the Company or of any of its subsidiaries, including Cleco Power LLC. At 11:00 a.m. EDT (10:00 a.m. CDT), Wednesday, May 7, 2008,management of the Company will host a conference call to discuss the Company’s results for the quarter ended March 31, 2008.The call will be broadcast live on the Internet, and replays will be available for 12 months.The web cast may be accessed through the Company’s website at www.cleco.com by selecting “For Investors,” and then “2nd Quarter 2008 Earnings Conference Call.” Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibit is furnished herewith: 99.1Press Release issued May 6, 2008, regarding Cleco Corporation’s earnings for the quarter ended March 31, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CLECO CORPORATION Date:May 6, 2008 By:/s/ R. Russell Davis R. Russell Davis Vice President and Chief Accounting Officer EXHIBIT
